NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 2/24/2022, in response to the nonfinal office action mailed 12/7/2021.
Claims 82-93 are pending and being allowed on the merits in this office action. Claims 39, 40, 42-45, 52, 55, 56, 58, and 77-81  are have been canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner notes that applicant voluntarily canceled claims 39, 40, 42-45, 52, and 77 which correlated with group I in the restriction requirement mailed 9/7/2021.   Accordingly, applicant canceled the claims mid-prosecution.  Applicant’s actions of cancellation of the claims rendered the restriction requirement of record moot.
Claims 82-93 are allowable.  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/7/2021 is no longer applicable because applicant has canceled claims that correlated with Group I (as set forth in the restriction requirement of 9/7/2021).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification -withdrawn
the objection to the specification is withdrawn in view the amendment filed 2/24/2022. 

Claim Objections- withdrawn
the objection of claim 55 is withdrawn in view the amendment filed 2/24/2022. 

Claim Rejections - 35 USC § 102- withdrawn
the rejection of claims 55, 58, 78, and 81 i under 35 U.S.C. 102(a)(1) as being anticipated by Yarosh (U.S. patent No. 6,103,746), is withdrawn in view the amendment filed 2/24/2022.
The rejection of claims 55, 58, 78, and 81 under 35 U.S.C. 102(a)(1) as being anticipated by Bissett (U.S. 2006/0263320- cited in IDS filed 5/8/2020), as evidenced by Barnet products, Thiotaine, accessed 12/2/2021 at URL protecingredia.com/brochure/Thiotaine.pdf (2007), is withdrawn in view the amendment filed 2/24/2022.

Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 55, 56, 58, 78, 79, 80, and 81 under 35 U.S.C. 103 as being unpatentable over Yarosh (U.S. patent No. 6,103,746), and further in view of Ashby (U.S. 2013/0101575 - cited in IDS filed 5/8/2020) and Gonzalez-Chavez et al. (International Journal of antimicrobial agents 33:301.e1-e8 (2009)), is withdrawn in view the amendment filed 2/24/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims comprising a method for reducing, diminishing, or ameliorating irritation to, or inflation of, and eye or to a skin region surrounding the eye, comprising administering a therapeutically effective amount of ergothioneine (ERGO) and a therapeutically effective amount of lactoferrin (LF), wherein the ERGO enhances and antimicrobial activity of the LF is free the prior art.
The closest prior to the instant claims is Yarosh (U.S. patent No. 6,103,746)- previously cited).
Yarosh teaches that protection of mitochondria from oxidative damage due to natural or disease processes as well as by the effects of exogenous factors such as incident sunlight, exposure via inhalation to oxidative environmental toxins, consumption of dietary oxidants, and oxidative-stress-inducing pharmaceuticals, exposure to radiation including radiation therapy, among others, is provided by a composition comprising L-ergothioneine. L-ergothioneine may be prepared in a pharmaceutically-acceptable carrier to form an agent for topical application to the skin(abstract). 
Yarosh does not teach or suggest a combination of L-ergothioneine (ERGO) and lactoferrin, much less that ERGO would enhance an antimicrobial activity of lactoferrin.
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 82-93 are allowed as set forth in the amendment filed 2/24/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654